Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	The amendment filed on April 28, 2020 is acknowledgement and all the claims are examined and search patentability.
	Claims1-13, 26-36 and 38 are currently pending and presented for examination on the merits.
	Claims 14-25 and 37 are cancelled.
	Claims 1, 28, 32 and 38 are amended.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-3, 5-13, 26-36 and 38 are allowed.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 28, 2020, July 22, 2020, August 26, 2020, October 23, 2020, December 16, 2020 and February 15, 2021 have been received and considered.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Guynn and Logan Christenson on February 24, 2021.
--
Rewritten Claim 1:
1. A composition comprising:

a tetrahydrocannabinol (THC) component; and
a pharmaceutically or dietetically acceptable carrier, 
wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond.
--
In claim 7, delete [and] and replace with –or—in line 2.
--
Rewritten claim 28:
28. A composition comprising:
a ketone body component; 
a tetrahydrocannabinol (THC) component; and
a pharmaceutically or dietetically acceptable carrier, 
wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond, and
wherein the composition is formulated to deliver therapeutically effective amounts of both ketone bodies and THC in a ratio of biologically available ketone bodies to biologically available THC of at least 10:1 when the composition is administered to a mammal.
--
--
Rewritten claim 32:
32.       A composition comprising:
an amount of a ketone body component; 
an amount of a tetrahydrocannabinol (THC) component that provides euphoric effects of the THC component in a mammal; and

wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond,
wherein the composition is in a dosage form designed to provide both a biologically available amount of the ketone body component and a biologically available amount of the THC component sufficient to provide euphoric effects when the dosage form is administered to the mammal, and 
wherein the dosage form is designed to deliver a biologically available ratio of the ketone body component to the THC component of at least 10:1.
--
--
Rewritten claim 35:
35.       A composition comprising:
a ketone body component comprising beta-hydroxybutyrate (BHB); 
a tetrahydrocannabinol (THC) component; and
a pharmaceutically or dietetically acceptable carrier in a dosage form configured for oral, intragastric, nasal, pulmonary, intravenous, intra-arterial, or injectable delivery,
wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond, and
wherein the pharmaceutically or dietetically acceptable carrier is designed to simultaneously provide biologically available amounts of both the ketone body component and the THC component to a subject when the dosage form is administered to the subject.
--
In claim 36, delete [acetoacetate salts, acetoacetate esters,] in lines 2-3.
--
Rewritten claim 38:

a ketone body component; 
a tetrahydrocannabinol (THC) component; and
a pharmaceutically or dietetically acceptable carrier,
wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond,
wherein the composition is formulated to deliver 1 mg to 500 mg of available THC and 0.5 gram to 50 grams of biologically available ketone bodies to a mammal in order to provide a therapeutically effective amounts of both THC and ketone bodies when the composition is administered to the mammal, and
wherein the composition has a ratio of biologically available ketone bodies to biologically available THC of at least 10:1.
--
Cancel claim 4.
--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Babul et al. (WO2008/024408A2). Babul et al. teaches pharmaceutical compositions of cannabinoid agonists for application to the skin and the use thereof for preventing or minimizing the risk of cannabinoid agonist abuse and/or cannabinoid agonist toxicity from either intentional or unintentional tampering. Babul et al. teaches ketone bodies including a beta-hydroxybutyrate acid. However, Babul et al. does not teach wherein the THC component includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond. Thus, the claimed invention is rendered neither anticipated nor obvious. 

Conclusion
 Claims 1-3, 5-13, 26-36 and 38 are allowed.
Cancel claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627